DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102568968A) in view of Jollenbeck (US 20040169578 A1) and Hadler-Jacobsen (US 20170365433 A1). Foreign Reference provided with IDS, translation attached.
As to claim 1, Wang discloses: A miniature super surface mount fuse (Fig. 6), is characterized in wherein, comprising: 
a fuse element 300, 
cavity plates 200, 400, the cavity plates comprising a first cavity plate 200 provided with a first cavity 210 and a second cavity plate 400 provided with a second cavity 410, the first cavity and the second cavity being closed up to form a cavity body, a fusing point/the fuse element being positioned within the cavity body;  
substrates 100, 500, the substrates comprising an upper substrate 100 stacked above the cavity plates and a lower substrate 500 stacked below the cavity plates; 

Wang does not explicitly disclose:
the fuse element comprising at least one low overload fusing point for fusing at low overload and high breaking capacity fusing points for fusing at high overload, the high breaking capacity fusing points at least comprising a first fusing point and a second fusing point, the first fusing point, the low overload fusing point and the second fusing point being connected in series, one end of the low overload fusing point being connected with the first fusing point, and the other end of the low overload fusing point being connected with the second fusing point; 
the low overload fusing point and the high breaking capacity fusing points being positioned within the cavity body; 
a filler, the filler being filled in the first cavity and the second cavity, and the filler comprising a powder having unequal particle sizes; the powder comprising but not limited to, one or more selected from the group consisting of metal oxides, ceramic, glass and metal hydroxides.
However, Jollenbeck suggests providing: 
the fuse element (Fig. 1, 2A, 2B) comprising at least one low overload fusing point (14 below 22) for fusing at low overload (see par. 0014) and high breaking capacity fusing points (e.g., at diverging areas 26) for fusing at high overload (due to the increased surface area and lack of solder spot, they require higher current to fuse in these areas), the high breaking capacity fusing points at least comprising a first fusing point 26 (left) and a second fusing point 26 (right), the first fusing point, the low overload fusing point and the second fusing point being connected in series, one end of the low overload fusing point being connected (through 14) with the first 
in order to alter the breaking characteristics of the fuse and inhibit rupturing under brief current pulses of high amplitude (par. 0012-0014).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Jollenbeck, e.g., providing:
the fuse element comprising at least one low overload fusing point for fusing at low overload and high breaking capacity fusing points for fusing at high overload, the high breaking capacity fusing points at least comprising a first fusing point and a second fusing point, the first fusing point, the low overload fusing point and the second fusing point being connected in series, one end of the low overload fusing point being connected with the first fusing point, and the other end of the low overload fusing point being connected with the second fusing point; 
the low overload fusing point and the high breaking capacity fusing points being positioned within the cavity body; 
in order to alter the breaking characteristics of the fuse and inhibit rupturing under brief current pulses of high amplitude.
Further, Hadler-Jacobsen suggests providing:
a filler 124 (Fig. 2-5), the filler being filled in the cavity 60, and the filler comprising a powder having unequal particle sizes (par. 0060), in order to provide the desired fill-factor (par. 0060) and heat dissipation from the fuse filament (par. 0042); the powder comprising but not limited to, one or more selected from the group consisting of metal oxides, ceramic (ceramic sand; par. 0060), glass and metal hydroxides, in order to extinguish arcing (par. 0042).

a filler, the filler being filled in the first cavity and the second cavity, and the filler comprising a powder having unequal particle sizes; the powder comprising but not limited to, one or more selected from the group consisting of metal oxides, ceramic, glass and metal hydroxides;
in order to extinguish arcs, provide the desired fill-factor, and provide the desired heat dissipation from the fuse element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson discloses: 
wherein, the fuse element 14 (Jollenbeck) is made of a high-melting-point conductive metal material (silver; par. 0029, 0036), a surface of the low overload fusing point 22 is coated by a low-melting-point metal layer (tin/lead alloy solder; par. 0032).
As to claim 8, the obvious modification view of Wang in view of Jollenbeck and Hadler-Jacobson discloses: a surface of the fuse element is coated by an arc extinguishing material.
The arc-extinguishing filler of Hadler-Jacobson within the cavity is coated around the surfaces of the fuse element (at least indirectly).
As to claim 9, the obvious modification view of Wang in view of Jollenbeck and Hadler-Jacobson does not explicitly disclose: 
wherein, the filler has a particle size between 80 and 500 mesh.
However, Hadler-Jacobson suggests that the particle size determines the fill-factor (par. 0060) and heat dissipation from the fuse filament (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang in view of Jollenbeck and Hadler-Jacobson, e.g., providing:
wherein, the filler has a particle size between 80 and 500 mesh;
in order to provide the desired fill-factor, and provide the desired heat dissipation from the fuse element.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., an optimum particle size for effecting the fill-factor and heat dissipation of the fuse element) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson does not explicitly disclose: 
wherein, a part of the filler having a particle size of 120 - 200 mesh is 30% - 80% of all of the filler by volume.
However, Hadler-Jacobson suggests that the particle size determines the fill-factor (par. 0060) and heat dissipation from the fuse filament (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang in view of Jollenbeck and Hadler-Jacobson, e.g., providing:
wherein, a part of the filler having a particle size of 120 - 200 mesh is 30% - 80% of all of the filler by volume;
in order to provide the desired fill-factor, and provide the desired heat dissipation from the fuse element.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., an optimum particle size and relative volume of a filler for effecting the fill-factor and heat dissipation of the fuse element) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 11, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson discloses: wherein, the upper substrate, the first cavity plate, the fuse element, the second cavity plate and the lower substrate are pressed successively by an adhesive material 150, 250, 350, 450 (par. 0075, Wang) from top to bottom, and the adhesive material forms a plurality of adhesive layers, wherein, between the upper substrate, the first cavity plate, the fuse element, the second cavity plate and the lower substrate are respectively positioned an upper adhesive layer 150, a middle-upper adhesive layer 250, a middle-lower adhesive layer 350 and a lower adhesive layer 450, and an upper portion of the first cavity 210 is filled with the upper adhesive layer 150.
As to claim 12, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson discloses: wherein, a lower portion of the second cavity 410 (Wang) is filled with the lower adhesive layer 450.
As to claim 13, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson discloses: the middle-upper adhesive layer 250 (Wang) is hollowed out (hollowed out) or filled with the adhesive material at a corresponding position of the cavity body.
As to claim 14, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson discloses: the middle-lower adhesive layer 350 (Wang) is hollowed out (hollowed out) or filled with the adhesive material at a corresponding position of the cavity body.



Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102568968A) in view of Mollenhoff (US 4118684 A) and Hadler-Jacobsen (US 20170365433 A1). Foreign Reference provided with IDS, translation attached.
As to claim 1, Wang discloses: A miniature super surface mount fuse (Fig. 6), is characterized in wherein, comprising: 
a fuse element 300, 
cavity plates 200, 400, the cavity plates comprising a first cavity plate 200 provided with a first cavity 210 and a second cavity plate 400 provided with a second cavity 410, the first cavity and the second cavity being closed up to form a cavity body, a fusing point/the fuse element being positioned within the cavity body;  
substrates 100, 500, the substrates comprising an upper substrate 100 stacked above the cavity plates and a lower substrate 500 stacked below the cavity plates; 
a terminal electrode 110, 120, 510, 520, the terminal electrode being provided on the substrates and/or on the cavity plates, and being electrically connected to the fuse element; 
Wang does not explicitly disclose:
the fuse element comprising at least one low overload fusing point for fusing at low overload and high breaking capacity fusing points for fusing at high overload, the high breaking capacity fusing points at least comprising a first fusing point and a second fusing point, the first fusing point, the low overload fusing point and the second fusing point being connected in series, one end of the low overload fusing point being connected with the first fusing point, and the other end of the low overload fusing point being connected with the second fusing point; 
the low overload fusing point and the high breaking capacity fusing points being positioned within the cavity body; 

However, Mollenhoff suggests providing: 
the fuse element 1 comprising at least one low overload fusing point (3 in the region of solder deposits 4) for fusing at low overload (see par. 0014) and high breaking capacity fusing points 3 (at upper and lower ends of fuse element) for fusing at high overload (e.g., higher than zone in contact with solder alloy; col. 2, lines 24-60), the high breaking capacity fusing points at least comprising a first fusing point 3 (top) and a second fusing point 3 (bottom), the first fusing point, the low overload fusing point and the second fusing point being connected in series, one end of the low overload fusing point being connected with the first fusing point, and the other end of the low overload fusing point being connected with the second fusing point;
in order to sever the fuse element and avoid the danger of aging (col. 1, line 56 - col. 2, line 5).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang as suggested by Mollenhoff, e.g., providing:
the fuse element comprising at least one low overload fusing point for fusing at low overload and high breaking capacity fusing points for fusing at high overload, the high breaking capacity fusing points at least comprising a first fusing point and a second fusing point, the first fusing point, the low overload fusing point and the second fusing point being connected in series, 
the low overload fusing point and the high breaking capacity fusing points being positioned within the cavity body; 
in order to sever the fuse element and avoid the danger of aging.
Further, Hadler-Jacobsen suggests providing:
a filler 124 (Fig. 2-5), the filler being filled in the cavity 60, and the filler comprising a powder having unequal particle sizes (par. 0060), in order to provide the desired fill-factor (par. 0060) and heat dissipation from the fuse filament (par. 0042); the powder comprising but not limited to, one or more selected from the group consisting of metal oxides, ceramic (ceramic sand; par. 0060), glass and metal hydroxides, in order to extinguish arcing (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang and Mollenhoff as suggested by Hadler-Jacobson, e.g., providing:
a filler, the filler being filled in the first cavity and the second cavity, and the filler comprising a powder having unequal particle sizes; the powder comprising but not limited to, one or more selected from the group consisting of metal oxides, ceramic, glass and metal hydroxides;
in order to extinguish arcs, provide the desired fill-factor, and provide the desired heat dissipation from the fuse element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Wang in view of Mollenhoff and Hadler-Jacobson discloses: 
wherein, the fuse element further comprises connecting portions (full width of fuse element 1, immediately below top cutouts 2/immediately above bottom cutouts 2; Mollenhoff) for connecting the low overload fusing point and the high breaking capacity fusing points, and cross sectional areas of the high breaking capacity fusing points 3 (at top and bottom cutouts 2) are less than cross sectional areas of the connecting portions.
As to claim 5, the obvious modification of Wang in view of Mollenhoff and Hadler-Jacobson discloses:
wherein, two ends of the fuse element in a length direction thereof are respectively provided with a first end portion and a second end portion (top and bottom).
The obvious modification of Wang in view of Mollenhoff and Hadler-Jacobson does not explicitly disclose: 
a distance from the first fusing point to the first end portion is one-fifth to one-third of a distance between the first end portion and the second end portion.
However, Mollenhoff suggests that the relative dimensions between cutouts 2 will alter the melt zone (col. 2, lines 24-60).
  It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang in view of Mollenhoff and Hadler-Jacobson, e.g., providing:

in order to provide the desired fuse element length and melt-zone/fuse breaking characteristics.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, the obvious modification of Wang in view of Mollenhoff and Hadler-Jacobson discloses:
wherein, a distance from the second fusing point to the second end portion is one-fifth to one-third of a distance between the first end portion and the second end portion (see obvious modification in claim 5 above).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102568968A) in view of Jollenbeck (US 20040169578 A1) and Hadler-Jacobsen (US 20170365433 A1) as applied to claim 1 above, and further in view of Bender (US 20050141164 A1).
As to claim 7, the obvious modification of Wang in view of Jollenbeck and Hadler-Jacobson does not explicitly disclose: 
the surface mount fuse further comprises a fuse element plate, the fuse element plate is positioned between the first cavity plate and the second cavity plate, and faces of the fuse 
However, Bender suggests:
the surface mount fuse further comprises a fuse element plate (Fig. 10, 19), the fuse element plate is positioned between the first cavity plate and the second cavity plate, and faces of the fuse element plate facing the first cavity and the second cavity are respectively attached with the fuse element, (see par. 0136, may be applied to all of the earlier embodiments, e.g., Fig. 16);
in order to provide a relatively long conductive path (par. 0137).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Wang and Jollenbeck Hadler-Jacobson as suggested by Bender, e.g., providing:
the surface mount fuse further comprises a fuse element plate, the fuse element plate is positioned between the first cavity plate and the second cavity plate, and faces of the fuse element plate facing the first cavity and the second cavity are respectively attached with the fuse element;
in order to provide a relatively long conductive path.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 15, 18, and 20-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 15, 18, and 20-24, the allowability resides in the entirety of the method as recited in independent claim 15, and at least in part, because claim 15 recites the following limitations: 
“coating a fuse element of metal material onto an insulating plate to form a fuse element plate, forming at least two narrowed regions on the fuse element as high breaking capacity fusing points, and coating a low-melting-point metal layer at a position near the middle of the fuse element to form a low overload fusing point”.
None of the prior art (see attached PTO-892 for related conventional fuses), either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835